                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          Civ. No. 5:16-cv-00534-FL

WANSHIENDA O. TATUM,                    )
                                        )
              Plaintiff,                )
                                        )       ORDER
      v.                                )
                                        )
ANDREW M. SAUL,                         )
Commissioner of Social Security,        )
                                        )
              Defendant.                )



      Plaintiff’s counsel filed a motion for approval of attorney’s fees under section

206(b) of the Social Security Act, 42 U.S.C. § 406(b), in the amount of $10,959.90.

Attorney’s fees under section 206(b) are paid from past-due benefits awarded to a

successful claimant. 42 U.S.C. § 406(b). Plaintiff has previously been awarded

attorney’s fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, in

the amount of $4,777.50 (ECF No. 34).

      Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535

U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.




                                            1




           Case 5:16-cv-00534-FL Document 41 Filed 07/16/20 Page 1 of 2
      It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C.

                             10,959.90
§ 406(b) in the amount of $_____________, and refund to Plaintiff the smaller award

between this amount and the EAJA award.

                        16th day of July, 2020.
      SO ORDERED, this ______



                                ____________________________
                                LOUISE W. FLANAGAN
                                United States District Judge




                                         2




         Case 5:16-cv-00534-FL Document 41 Filed 07/16/20 Page 2 of 2
